DISMISS and Opinion Filed July 22, 2014.




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-14-00778-CV

        MARIA YSABEL ASENSO-LOPEZ AND BENJAMIN GOMEZ, Appellants
                                   V.
              SS CONSTRUCTION D/B/A SABASTIAN SOTO, Appellee

                       On Appeal from the 116th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-12-11684

                              MEMORANDUM OPINION
                        Before Justices Moseley, O’Neill, and FitzGerald
                                  Opinion by Justice Moseley
       Before the Court is appellee’s motion to dismiss the appeal. Appellee contends the

appeal should be dismissed because appellants’ notice of appeal was untimely. Appellants did

not file a response.

       If an appellant timely files a motion for new trial, the notice of appeal is due ninety days

after the date the judgment is signed. See TEX. R. APP. P. 26.1(a). An extension of time may be

granted if an appellant files a notice of appeal within fifteen days of the deadline and then files a

motion complying with rule of appellate procedure 10.5(b). See TEX. R. APP. P. 26.3. Without a

timely filed notice of appeal, this Court lacks jurisdiction. See TEX. R. APP. P. 25.1(b).

       The judgment was signed on February 3, 2014. Appellants filed a timely motion for new

trial on February 28, 2014. See TEX. R. CIV. P. 329b(a). Accordingly, the notice of appeal was

due on Monday, May 5, 2014. Appellants filed their notice of appeal on June 16, 2014. The
notice of appeal was untimely filed and outside of the period of time for obtaining an extension.

Accordingly, this Court lacks jurisdiction.

       We grant appellee’s motion and dismiss the appeal. See TEX. R. APP. P. 42.3(a).




                                                    /Jim Moseley/
                                                    JIM MOSELEY
140778F.P05                                         JUSTICE




                                              –2–
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

MARIA YSABEL ASENSO-LOPEZ AND                         On Appeal from the 116th Judicial District
BENJAMIN GOMEZ, Appellants                            Court, Dallas County, Texas.
                                                      Trial Court Cause No. DC-12-11684.
No. 05-14-00778-CV         V.                         Opinion delivered by Justice Moseley.
                                                      Justices O’Neill and FitzGerald,
SS CONSTRUCTION D/B/A                                 participating.
SABASTIAN SOTO, Appellee

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee, SS CONSTRUCTION D/B/A SABASTIAN SOTO,
recover its costs of this appeal from appellants, MARIA YSABEL ASENSO-LOPEZ AND
BENJAMIN GOMEZ.


Judgment entered this 22nd day of July, 2014.




                                                –3–